DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 05/16/2022.
Receipt is acknowledged of amendments/arguments field on 06/27/2022.
Claims 2-23 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,003,875 (hereinafter referred as '875).  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 2 of the present application recites the following limitations:
An system for capturing images from one or more symbol codes marked 2onto an object comprising: 3a module having, 4(a) an image sensor assembly that transmits data relative to the images to a vision 5system processor, 6(b) a diffuse illumination assembly, 7(c) a bright field illumination assembly mounted adjacent to a front end of a 8forward extension that extends forwardly beyond light sources of the diffuse illumination 9assembly, and 10(d) a polarized illumination assembly; and 11(e) a polarizing filter mounted between the object and the image sensor assembly 12in which a polarization direction of the filter is approximately perpendicular to a 13polarization direction of the illumination.
Whereas claim 1 of '875 application, the applicant claims:
An system for capturing images from one or more ID codes directly marked onto an object comprising: a module having, (a) an image sensor assembly that transmits data relative to the images to a vision system processor, (b) a diffuse illumination assembly, (c) a low-angle illumination assembly mounted adjacent to a front end of a forward extension that extends forwardly beyond light sources of the diffuse illumination assembly, and (d) a polarized illumination assembly; and a polarizing filter mounted between the object and the image sensor assembly in which a polarization direction of the filter is approximately perpendicular to a polarization direction of the illumination.
The instant claims obviously encompass the claimed invention of '875 patent and differ only by terminology. To the extent that the present claims only differ by terminology to the claimed invention of '875 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993. For instance, '875 application discloses a low-angle illumination assembly while the present application recites a bright field illumination. 
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).
Claims 3-21 are also rejected under double patent as being dependent of claim 2.
Claim 22 is rejected under double patent in view of claim 23 of '875 patent.
Claim 23 is rejected under double patent in view of claim 24 of '281 patent.

Allowable Subject Matter
Claims 2-23 would be allowable upon filing of proper Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach a diffuse illumination assembly, 7a bright field illumination assembly mounted adjacent to a front end of a 8forward extension that extends forwardly beyond light sources of the diffuse illumination 9assembly, 10a polarized illumination assembly and a polarizing filter mounted between the object and the image sensor assembly 12in which a polarization direction of the filter is approximately perpendicular to a 13polarization direction of the illumination. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Response to Arguments
Applicant’s arguments, see page 7 of applicant’s remarks, filed 06/27/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 102(a)(1) of claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887